DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 10 reads: “from one side of the rotator to the other side of the rotator”. This should be corrected to read - - from one side of the rotator to another side of the rotator - - for clarification purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101631813 B1 (Kim), in view of EP 0999309 A2 (Maier), and further in view of US 0564591 A (Clune).
Regarding claim 1, Kim discloses a falling and death leap defense rotating cylinder system, comprising: 
a supporter (ref. 110); 
a rotator (ref. 121) that is rotatably installed in the supporter, and that inhibits a death leap of a death leap attempter by rotating when grasped by the death leap attempter (see Fig. 6);
but does not expressly disclose as claimed a spiked unit that includes a base and a plurality of cutting edges formed on the base, and that is detachably installed in the rotator, 
wherein the spiked unit is installed by sliding in the rotator in a longitudinal direction of the rotator, thereby extending from one side of the rotator to the other side of the rotator.
However, Maier teaches a rail (ref. 5) with a circular tube shaped structure that includes longitudinal grooves (ref. 7.1-7.4) symmetrically spaced around the rail (see Fig. 2) in order to allow objects to be attached to the rail without compromising the structural integrity of the rail.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotator rail of Kim, with Maier, such that it comprises symmetrically spaced longitudinal grooves on the rotator rail, in order to 
The combination of Kim and Maier still fails to teach as claimed a spiked unit that includes a base and a plurality of cutting edges formed on the base, and that is detachably installed in the rotator, 
wherein the spiked unit is installed by sliding in the rotator in a longitudinal direction of the rotator, thereby extending from one side of the rotator to the other side of the rotator.
However, Clune teaches a spiked unit (see Fig. 7) that includes a base (ref. 5) and a plurality of cutting edges (ref. 6) formed on the base, and that is detachably installed in the rotator (see page 2 lines 31-53),
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Maier, with Clune, such that a spiked unit is inserted into the longitudinal grooves of the rotator rail of Kim and Maier in order to provide a spiked unit that can be removably placed into the longitudinal grooves of the rotator rail without affecting the structural integrity of the rotator rail; and 
to prevent unwanted climbing or sitting (see Clune page 2 lines 10-14) on the death leap defense system, as well as to deter individuals from attempting to climb the defense system.
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the combination of Kim, Maier, and Clune, wherein a spiked unit is placed within each symmetrically spaced apart groove as the combination does not disclose any structural or functional significance as to the specific number of spiked units, other than that the spiked units are symmetrically spaced about the rotator rail in order to keep the weight distribution even for rotational purposes, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
The combination of Kim, Maier, and Clune teaches the death leap defense system of Kim, with the spiked units of Clune, and the spiked units slid into the longitudinal grooves of Maier in the longitudinal direction, therefore the spiked unit is installed by sliding in the rotator rail in a longitudinal direction of the rotator, thereby extending from one side of the rotator to the other side of the rotator.
Regarding claim 3, Kim discloses the supporter (ref. 110) is installed in either a ground or a structure (ref. 10). 
NOTE: The bolts of bracket (ref. 111) are considered to be part of the supporter, the bolts enter the structure (ref. 10) to secure it thereto, therefore the supporter is installed in a structure. 
Regarding claim 5, Kim discloses the rotator comprises a pipe (ref. 121) that forms inner space, an axis (ref. 122) that is installed in the supporter (ref. 110) and that is arranged in the inner space (see Fig. 4), and a bearing (ref. 123) that contacts an inner circumference of the pipe and that is connected to the axis so as to be rotatable in the inner space (see Fig. 4 and Fig. 6).
Regarding claim 6, Kim discloses the supporter (ref. 110) comprises a combining unit (ref. 10) combined with a ground (see annotated Figure 2 below) or a structure, and a main body (ref. 112) where the rotator (ref. 121, see Fig. 4) is installed on one end and that is formed in a narrower width than the combining unit so to be installed in the combining unit.
Note: The main body is considered to contain ref. 112, ref. 111, and the bolts that hold ref. 111 onto ref. 10, see in Fig. 5. The bolts are narrower than the hole within the combining unit (ref. 10) and can be accepted into the holes for fastening. Therefore the main body is narrower than the combining unit and is installed in the combining unit.

    PNG
    media_image1.png
    639
    782
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Response to Amendment
The amendment filed on 07/22/2021 has been entered. Claims 1 and 6 have been amended and are hereby entered. Claim 2 has been canceled. Claims 4 and 7-14 have been withdrawn. Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome the objections previously set forth in the Non-Final Office Action dated 04/26/2021. Claims 1, 3, and 5-6 are currently pending and have been examined. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The remarks filed on 07/22/2021 challenge the prior art rejection of the structure of the spiked unit. The new art rejection utilizes EP 0999309 A2 (Maier) and US 0564591 A (Clune) to reject the structure of the spiked unit and therefore does not rely on the reference previously used to reject the spiked unit structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678